Citation Nr: 0725901	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-17 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lower back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to March 1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for a low back condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted additional post service medical records 
from the Orlando VA Medical Center (VAMC) and the Dayton 
VAMC.  An April 2007 surgical note from the Dayton VAMC 
states that "based on patient's statement concerning the 
events as noted above it is within a reasonable degree of 
medical certainty that paratroop duty alone as well as a 'bad 
landing' could contribute to the development of chronic back 
pain."  Such medical opinion-"could contribute"-raises 
at least the possibility of a connection between the 
veteran's current lower back condition and his active 
service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
with an appropriate examiner to determine 
the nature and etiology of his lower back 
pain. 
a) The examiner is to accept that around 
November 1963 the veteran's parachute 
failed to completely deploy and he hit 
the ground injuring his back.  The 
examiner should comment as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's current lower back 
condition is related to his fall in 
service.  

b) The examiner's attention is invited to 
the April 2007 surgical note containing 
an opinion indicating that paratrooper 
duty alone could contribute to the 
development of chronic back pain.  The 
examiner is to comment on the April 2007 
surgical note and determine whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's current lower back 
condition is related to his paratrooper 
duty during active service.  

Any opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the April 2006 Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


